            Case 1:21-cv-00334-ADC Document 1 Filed 02/09/21 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

CAROL NEMETH                                        *

       Plaintiff,                                   *

v.                                                  *       CIVIL ACTION NO.:

EMMANUEL SUTTON                                     *

       Defendant.                                   *

*      *       *       *      *     *    *     *   *               *       *       *      *
                                   NOTICE OF REMOVAL

       Petitioner/Defendant, Emmanuel Sutton, (hereinafter referred to as “Defendant Sutton”),

by its undersigned attorneys, pursuant to 28 U.S.C. §1441 et. seq., files this Notice of Removal

of this action from the Circuit Court for Baltimore City, Maryland, in which it is now pending, to

the United States District Court for the District of Maryland, and in support thereof respectfully

avers as follows:

       1.      Defendants, P & S Transportation, LLC, P.S. Logistics, LLC, and Emmanuel

Sutton were originally named as Defendants in a suit filed in the Circuit Court for Baltimore

City, Case No.: 24-C-20-001881.

       2.      Defendants, P & S Transportation, LLC and P.S. Logistics, LLC, have since been

dismissed as parties from the action. At this time, Defendant Emmanuel Sutton is the sole,

remaining defendant.

       3.      Petitioner/Defendant, Emmanuel Sutton, was originally served on April 22, 2020.

       4.      Plaintiff, Carol Nemeth, is a resident of Havre De Grace, Maryland.

       5.      Defendant, Emmanuel Sutton, is a resident of La Grange, North Carolina.
            Case 1:21-cv-00334-ADC Document 1 Filed 02/09/21 Page 2 of 3



       6.      The above-entitled action is one in which this Court has original jurisdiction

pursuant to Title 28 U.S.C. §1331, and Title 28 U.S.C. §1332. Petitioner seeks to remove this

action to this Court under Title 28 U.S.C. §1441.

       7.      Filed herewith are copies of the Writ of Summons for Emmanuel Sutton (Exhibit

A); Plaintiff’s Complaint and Demand for Jury Trial (Exhibit B); Plaintiff’s Line regarding the

dismissal of P.S. Logistics, LLC (Exhibit C); and the Joint Consent Motion to Dismiss

Defendant P&S Transportation, LLC (Exhibit D).

       8.      The above-entitled matter is a civil action in which the Plaintiff seeks

compensation against Defendant Sutton for alleged bodily injury arising from a motor vehicle

accident.

       9.      Petitioner, Emmanuel Sutton, is entitled to removal because there is complete

diversity of citizenship between the Plaintiff and Defendant and the amount in controversy

exceeds $75,000. Plaintiff is a citizen of the State of Maryland. Defendant, Emmanuel Sutton,

is a resident of the State of North Carolina. The Plaintiff’s Complaint seeks judgment that

“exceeds $75,000.00” in compensatory damages.

       WHEREFORE, Petitioner/Defendant, Emmanuel Sutton, respectfully requests that the

above-entitled action be removed from the Circuit Court for Baltimore City, Maryland to the

United States District Court for the District of Maryland.
          Case 1:21-cv-00334-ADC Document 1 Filed 02/09/21 Page 3 of 3



                                             Respectfully submitted,


                                             /s/ Patrick F. Toohey
                                             Andrew T. Stephenson, Esq.
                                             Fed Bar No.: 26504
                                             Patrick F. Toohey, Esq.
                                             Fed Bar No.: 20723
                                             FRANKLIN & PROKOPIK, P.C.
                                             Two North Charles St., Suite 600
                                             Baltimore, MD 21201
                                             (410) 752-8700
                                             (410) 752-6868 – FAX
                                             astephenson@fandpnet.com
                                             ptoohey@fandpnet.com
                                             Attorneys for Defendant Emmanuel Sutton


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY, that on this 9th day of February 2021 a copy of Defendant,

Emmanuel Sutton’s, Notice of Removal, was filed electronically through the Court’s ECF

system and mailed, first-class mail, postage prepaid to:

       David B. Ginsburg
       Wingfield, Ginsburg & Lipp P.C.
       700 Fifth Street, N.W., Suite 300
       Washington, D.C. 20001
       Attorneys for Plaintiff

                                             /s/ Patrick F. Toohey
                                             Patrick F. Toohey
